Exhibit 10.2

HC2 HOLDINGS, INC.

2014 OMNIBUS EQUITY AWARD PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), is made, effective as
of [insert date] (hereinafter the “Date of Grant”), between HC2 Holdings, Inc.
(the “Company”), and [insert name] (the “Participant”).

RECITALS:

WHEREAS, the Company has adopted the HC2 Holdings, Inc. 2014 Omnibus Equity
Award Plan (the “Plan”), pursuant to which awards of Restricted Stock may be
granted; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
determined that it is in the best interests of the Company and its stockholders
to grant to the Participant an award of Restricted Stock as provided herein and
subject to the terms set forth herein.

NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

 

1. Grant of Restricted Stock. The Company hereby grants on the Date of Grant to
the Participant a total of [insert number] shares of Restricted Stock (the
“Restricted Shares”), on the terms and conditions set forth in this Agreement
and as otherwise provided in the Plan. The Restricted Shares shall vest in
accordance with Section 3 hereof.

 

2. Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. In the event of a conflict between
the Plan and this Agreement, the terms and conditions of the Plan shall govern.
The Committee shall have final authority to interpret and construe the Plan and
this Agreement and to make any and all determinations under them, and its
decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement.

 

3. Terms and Conditions.

 

  (a) Vesting and Forfeiture. The Restricted Shares subject thereto shall be one
hundred percent (100%) unvested as of the Date of Grant. Except as otherwise
provided in the Plan and this Agreement (or as otherwise provided in an
employment, consulting or other written agreement between the Participant and
the Company or any of its Subsidiaries), the Restricted Shares shall vest and
become non-forfeitable on the [ insert applicable anniversary ] of the [ insert
vesting commencement date ] (the “Vesting Date”), contingent upon the
Participant’s continued service to the Company through the Vesting Date.



--------------------------------------------------------------------------------

  (b) Transfer Restrictions; Holding Requirement. Prior to the Vesting Date, the
Restricted Shares granted hereunder may not be sold, pledged, loaned, gifted or
otherwise transferred (other than by will or the laws of descent and
distribution) and may not be subject to lien, garnishment, attachment or other
legal process. In addition, the Participant agrees to comply with any written
holding requirement policy adopted by the Company for employees.

 

  (c) Issuance. The Restricted Shares shall be issued by the Company and shall
be registered in the Participant’s name on the stock transfer books of the
Company promptly after the date hereof in book-entry form, subject to the
Company’s directions at all times prior to the date the Restricted Shares vest.
As a condition to the receipt of the Restricted Shares, the Participant shall at
the request of the Company deliver to the Company one or more stock powers, duly
endorsed in blank, relating to the Restricted Shares. The Committee may cause a
legend or legends to be put on any stock certificate relating to the Restricted
Shares to make appropriate reference to such restrictions as the Committee may
deem advisable under the Plan or as may be required by the rules, regulations,
and other requirements of the Securities and Exchange Commission, any exchange
that lists the Restricted Shares, and any applicable federal or state laws.

 

  (d) Effect of Termination of Service. Except as otherwise provided below (or
as otherwise provided in an employment, consulting or other written agreement
between the Participant and the Company or any of its Subsidiaries), if the
Participant’s employment with the Company terminates prior to the Vesting Date
for any reason, the Restricted Shares shall be forfeited without consideration
to the Participant on the date of termination of service.

 

  (e) Rights as a Stockholder; Dividends. The Participant shall be the record
owner of the Restricted Shares unless and until such shares are forfeited
pursuant to Section 3(d) hereof or sold or otherwise disposed of, and as record
owner shall be entitled to all rights of a common stockholder of the Company,
including, without limitation, voting rights, if any, with respect to the
Restricted Shares; provided, that any cash or in-kind dividends paid with
respect to unvested Restricted Shares shall be withheld by the Company and shall
be paid to the Participant, without interest, only when, and if, such Restricted
Shares shall become vested.

 

  (f)

Taxes and Withholding. The Participant shall be responsible for all income taxes
payable in respect of the Restricted Shares. Upon the vesting of the Restricted
Shares, the Participant shall be required to pay to the Company, and the Company
shall have the right and is hereby authorized to withhold any cash, shares of
Common Stock, other securities or other property deliverable under the
Restricted Shares or from any compensation or other amounts owing to a
Participant, the amount (in cash, Restricted Shares, other securities or other
property) of any required withholding taxes in respect of the Restricted Shares,
and to take such other action as may be necessary in the opinion of the
Committee to satisfy all obligations for the payment of such withholding taxes,
if applicable. In addition, the Committee may, in its sole discretion, permit a
Participant to satisfy, in whole or in part, the foregoing withholding liability
by (A) the delivery of shares of Common Stock (which are not subject to any
pledge or other security interest

 

2



--------------------------------------------------------------------------------

  and which would not result in adverse accounting to the Company) owned by the
Participant having a Fair Market Value equal to such withholding liability or
(B) having the Company withhold from the number of Restricted Shares otherwise
issuable or deliverable pursuant to the vesting of the Restricted Shares a
number of shares with a Fair Market Value equal to such withholding liability
(but no more than the minimum required statutory withholding liability). The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company will, to the extent permitted by law,
have the right to deduct any such withholding taxes from any payment of any kind
otherwise due to Participant.

 

4. Miscellaneous.

 

  (a) Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

if to the Company:

HC2 Holdings, Inc.

460 Herndon Parkway

Suite 150

Herndon, Virginia 20170Facsimile: 703-650-4295

Attention: General Counsel

if to the Participant, at the Participant’s last known address on file with the
Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if telecopied.

 

  (b) Clawback/Forfeiture. If the Participant receives any amount in excess of
what the Participant should have received with respect to the Restricted Shares
for any reason (including without limitation by reason of a financial
restatement, mistake in calculations or other administrative error), then the
Participant shall be required to repay any such excess amount to the Company
upon 30 days prior written demand by the Committee. To the extent required by
applicable law (including without limitation Section 304 of the Sarbanes Oxley
Act and Section 954 of the Dodd Frank Act), the Restricted Shares shall be
subject to any required clawback, forfeiture or similar requirement.

 

  (c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

 

  (d) No Rights to Service. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position as
an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.

 

3



--------------------------------------------------------------------------------

  (e) Bound by Plan. By signing this Agreement, the Participant acknowledges
that he has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

 

  (f) Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.

 

  (g) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and the Participant and
the beneficiaries, executors, administrators, heirs and successors of the
Participant.

 

  (h) Section 409A. It is intended that the Restricted Shares be exempt from or
comply with Section 409A of the Code and this Agreement shall be interpreted
consistent therewith. This Agreement is subject to Section 15(t) of the Plan.

 

  (i) Electronic Delivery. By executing this Agreement, the Participant hereby
consents to the electronic delivery of prospectuses, annual reports and other
information required to be delivered by Securities and Exchange Commission
rules. This consent may be revoked in writing by the Participant at any time
upon three business days’ notice to the Company, in which case subsequent
prospectuses, annual reports and other information will be delivered in hard
copy to the Participant.

 

  (j) Securities Laws. The Participant agrees that the obligation of the Company
to issue Restricted Shares shall also be subject, as conditions precedent, to
compliance with applicable provisions of the Securities Act of 1933, as amended,
the Securities Exchange Act of 1934, as amended, state securities or corporation
laws, rules and regulations under any of the foregoing and applicable
requirements of any securities exchange upon which the Company’s securities
shall be listed.

 

  (k) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto.

 

  (l) Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principals of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.

 

  (m) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

 

  (n) Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

HC2 Holdings, Inc.

 

By:

 

 

Title:

 

 

 

[insert name of Participant]

 

5